DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 02/12/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 8, the claim reads, “automatically controlling the radiation power used for the medical imaging method and/or the contrast medium feed as a function of the identification”, however or clause) or both of the radiation power and the contrast medium feed (i.e. in the case of the and clause). The examiner recommends choosing between the “and” and “or” clauses to positively recite the elements that are being claimed for patentability.
In regard to claims 17 and 18, the claims recite “receiving at least one target mark from a physician indicating an ideal position for the medical object” (Claim 17) and “automatic analysis by the image processing algorithm to determine an ideal position” (Claim 18). The term “ideal position” is a relative term which renders the claim indefinite. The term is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree to which a position is considered to be ideal. The examiner recommends clarifying what is considered an ideal position within the context of these claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Langlois et al. US 20120083652 A1 “Langlois” and further in view of Neuberger US 20040199151 A1 “Neuberger” and Tamakoshi US 20050228273 A1 “Tamakoshi”.
In regard to claim 1, Langlois teaches “A method for tracking a medical object, the method comprising:” [Claim 24, Claim 25]; “continuously acquiring image data obtained by a medical imaging method” [0060, 0006]; “acquiring a predetermined target position for the medical object” [0018]; “automatically detecting the medical object and performing time-resolved tracking of the respective position of the medical object, by an image processing algorithm, to indicate respective positions of the medical object at respective recording times of the image data” [0038, 0056, 0060, 0012, 0031]; “indicating that the detected medical object has reached the predetermined target position and indicating a respective recording time of the image data when the detected medical object has reached the predetermined target position” [0048, 0064]; and “storing a plurality of the detected respective positions of the medical object and the respective recording times of the image data associated with the detected respective positions of the medical object in a database” [0063].
In regard to a method for tracking a medical object, Langlois discloses “A method of using a surgical system on a body of a patient, comprising […]” [Claim 24]. Furthermore, Langlois discloses “A method as claimed in claim 24, wherein: […] the method further comprises: (l) providing a tracking system that includes at least one tracking system sensor positionable to track the probe marker during use of the surgical probe and to track the instrument marker during use of the surgical instrument” 
In regard to continuously acquiring image data obtained by a medical imaging method, Langlois discloses “In another embodiment, the controller 20 may be programmed to give the user a continuously changing indication of the distance of the functional element 94 from the periphery of the safe zone 24, via sound and/or images” [0060]. Since the controller can provide a continuously changing indication of the functional element 94 (i.e. the medical object) in the form of an image, under broadest reasonable interpretation, image data had to have been acquired continuously by a medical imaging method. Furthermore, in regard to medical imaging, Langlois discloses “the present invention employs one or more of software, optics, high speed digital imaging, such as visible spectrum or infrared (IR) imaging, 2D or 3D ultra sound, MRI and CAT scan images, visible spectrum or infrared (IR) imaging, photography, electromagnetic sensing, radio frequency (RF) sensing as well as one or more sensors to enable the surgeon, operating room and other medical personnel, including remote medical personnel, to be apprised of the precise positional status of the laparoscopic instruments being used” [0006]. Each one of these digital imaging techniques (i.e. visible spectrum or infrared (IR) imaging, 2D or 3D ultra sound, MRI and CAT scan images, visible spectrum or infrared (IR) imaging, photography, electromagnetic sensing, radio frequency (RF) sensing) has an associated method that can be utilized to continuously acquire image data to determine the position of the laparoscopic instruments (i.e. the medical object).
In regard to acquiring a predetermined target position for the medical object, Langlois discloses “The method is used to determine the positions of a plurality of points on internal body portions of the patient surrounding a surgical field, in order to determine a safe zone in which a functional element on a surgical instrument can be positioned without causing injury to the patient. The positions of the points 
In regard to automatically detecting the medical object, Langlois discloses “When detecting self-movement, the sensor 19 is configured to communicate the amount of self-movement to the controller 20 so that the controller 20 can update the position of the sensor 19 in real time” [0038]. Since the position of the sensor (i.e. the medical object) can be can be updated in real time, under broadest reasonable interpretation, the medical object can be detected automatically by performing time-resolved tracking of the position of the medical object. 
In regard an image processing algorithm to indicate respective positions of the medical object, Langlois discloses “The controller 20 processes the input using a similar algorithm to that used for determining the position of the probing portion 34, to determine the position of the functional element 94 (step 226)” [0056] and “the controller 20 may be programmed to give the user a continuously changing indication of the distance of the functional element 94 from the periphery of the safe zone 24, via sound and/or images” [0060]. Since the controller 20 can process inputs using similar algorithm to determine the position of the probing portion, under broadest reasonable interpretation, the controller 20 includes an image processing algorithm can utilize the image data obtained through time-resolved tracking to detect the respective positions of the medical object.
In regard to respective recording times, Langlois discloses “a system of the present invention “knows” where inside the body the operative portions of the laparoscopic instrument are located at all times” [0012]. Since the position of the laparoscopic instrument (i.e. the medical object) can be located 
In regard to indicating that the detected medical object has reached the predetermined target position, Langlois discloses “Using the images from the laparoscope 14 the user guides the probe 12 so that the probing portion 34 contacts a first of the safe zone identification sensors shown at 19a. When the first sensor 19a senses contact with the probing portion 34, the first sensor 19a indicates the occurrence of the contact to the controller 20 (step 212) […] When the controller 20 receives the indication from the first sensor 19a that contact was made, the controller 20 determines the position of the probing portion 34 of the probe 12 (step 214) based on the one or more images that were received from the camera system 22 at the time that the indication of contact from the sensor 19a was sent” [0048]. In this case, the controller can receive an indication regarding whether the probing portion 34 of the probe 12 (i.e. the medical object) is in contact with the safe zone (i.e. the target position) at the time the indication of contact was sent. Therefore, under broadest reasonable interpretation, an indication that the detected medical object has reached the target position (i.e. a location within the safe zone) can be provided to the user. 
In regard to indicating a respective recording time of the image data when the detected medical object has reached the predetermined target position, Langlois discloses “When the controller 20 receives the indication from the first sensor 19a that contact was made, the controller 20 determines the position of the probing portion 34 of the probe 12 (step 214) based on the one or more images that were received from the camera system 22 at the time that the indication of contact from the sensor 19a 
In regard to storing a plurality of the detected respective positions of the medical object and the respective recording times of the image data associated with the detected respective positions of the medical object in a database, Langlois discloses “The controller 20 may be configured to record the movements of the surgical instrument and the data relating to the safe zone 24 (i.e. the positions of the safe zone defining points 58 throughout the medical procedure). The recording may be made a printed recording, or in a more preferred embodiment, the recording may be made as data written to a database stored on a computer readable medium” [0063]. Additionally, Langlois discloses “in the event that there is a complication during the recovery of the patient, the procedure can be reviewed to ensure that there was no injury that occurred that is the source of the complication” [0063]. In order to review the procedure, the database had to have stored a plurality of detected respective positions of the medical object at respective recording times. Furthermore, since the procedure stored on the database can be examined under broadest reasonable interpretation, each one of the data records is inherently associated with a recording time, therefore the respective recording times of the image data associated with the detected respective positions of the medical object can be stored on the database. Furthermore, since the movements of the surgical instrument (i.e. the medical object) can be recorded 
Langlois does not teach “automatically adjusting a radiation power or a contrast medium feed for the medical imaging method when the detected medical object has reached the predetermined target position”.
Neuberger teaches “automatically adjusting a radiation power […] for the medical imaging method when the detected medical object has reached the predetermined target position” [0020, 0004, and 0005].
In regard to automatically adjusting a radiation power for the medical imaging method when the detected medical object has reached the predetermined target position, Neuberger discloses “It is yet another object of the present invention to provide a device and method that automatically adjusts radiation parameters in response to the speed of movement and/or position of a radiation delivery device” [0020]. The radiation parameters in this case, include quantities “such as power or pulse rate” and can be adjusted to “ensure a consistent application of radiation of to provide a means for altering parameters in response to changing treatment conditions” [0004]. Therefore, the method is capable of automatically adjusting radiation parameters (i.e. radiation power). Furthermore, since “a feedback mechanism is employed that feeds information regarding the treatment site to a controlling unit, which can then adjust the power, frequency or other characteristics of the laser to provide optimal effects” [0005], under broadest reasonable interpretation, this automatic adjustment has to be made when the detected medical object (i.e. a laser in this case) has reached the predetermined target position (i.e. the treatment site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Langlois so as to include the automatic adjustment of 
The combination of Langlois and Neuberger does not teach “automatically adjusting […] a contrast medium feed for the medical imaging method when the detected medical object has reached the predetermined target position”.
Tamakoshi teaches “automatically adjusting […] a contrast medium feed for the medical imaging method when the detected medical object has reached the predetermined target position” [0018, 0073].
In regard to automatically adjusting a contrast medium feed for the medical imaging method, Tamakoshi discloses “in accordance with a first aspect of the present invention, a radiographic imaging apparatus comprising […] an injection device communication unit to perform communication with an injection device which automatically injects a contrast agent” [0018]. Therefore, the imaging apparatus includes an injection device which is capable of injecting a contrast agent. Furthermore, Tamakoshi discloses “The injection drive unit 32 adjusts the injection amount of the contrast agent, injection speed thereof, and the like in accordance with injection conditions inputted from the external device through the injection device communication unit 31” [0073]. Since the injection drive unit 32 adjusts the injection amount of the contrast agent and is in communication with the injection device communication unit which communicated with the injection device such that contrast agent can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois and Neuberger so as to include the automatic adjustment of the contrast medium feed as disclosed in Tamakoshi in order to control the amount of contrast medium within the tissue. When a contrast medium is introduced into tissue, the region to which that contrast medium was introduced is more readily recognizable in images. By automatically adjusting the amount of contrast agent (i.e. medium), the predetermined target region can be more easily visualized. Combining the prior art elements according to known techniques would yield the predictable result of providing a visualization of the region to which the medical object is introduced.
In regard to claim 2, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Langlois. Likewise, Langlois teaches “wherein the medical object and the respective positions of the medical object are detected and tracked by recognizing at least one marker arranged on the medical object” [0031, 0043].
In regard to at least one marker arranged on the medical object, Langlois discloses “the probe marker 42 is configured to provide sufficient information to the controller 20 for the controller 20 to be able to determine the position and orientation of the probe marker [42]. By determining the position and orientation of the probe marker [42], the controller can determine the position and orientation of the probe 12 itself and therefore can determine the position of the probing portion 34” [0031]. Additionally, Langlois discloses “the instrument marker 96 is configured to provide sufficient information to the controller 20 for the controller 20 to be able to determine the position and orientation of the 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Langlois. Likewise, Langlois teaches “wherein the medical object is further detected prior to the acquisition of the image data” [Claim 24, 0048].
In regard to detecting the medical object prior to the acquisition of image data, Langlois discloses “wherein the interior portion of the laparoscope includes an image receiving element, wherein during use, the image receiving element is positionable in a surgical field in the body of the patient to receive images of the probing portion when the probing portion is in the surgical field and to receive images of the functional element when the functional element is in the surgical field” [Claim 24]. Since the image receiving element is positioned in the surgical field when the probing portion and the functional element are in the surgical field, under broadest reasonable interpretation, the medical objects (i.e. the probe 12 and/or the surgical instrument 16) had to have been detected before the positioning of the image receive element can be performed. Thus the medical object is detected prior to acquiring image data. Furthermore, Langlois discloses “When the controller 20 receives the indication from the first sensor 19a that contact was made, the controller 20 determines the position of the probing portion 34 of the probe 12 (step 214) based on the one or more images that were received from the camera system 22 at the time that the indication of contact from the sensor 19a was sent” [0048]. Therefore, once the controller receives an indication that the first sensor 19a has made contact (i.e. the 
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Langlois. Likewise, Langlois teaches “wherein the medical object is detected prior to the acquisition of the image data by reading a Quick Response (QR) code and/or Radio-Frequency Identification (RFID) transponder arranged on the medical object, and a respective corresponding detection location and detection time are stored in the database [0048, 0066, 0063].
In regard to detecting the medical object prior to acquisition of image data, Langlois discloses “When the controller 20 receives the indication from the first sensor 19a that contact was made, the controller 20 determines the position of the probing portion 34 of the probe 12 (step 214) based on the one or more images that were received from the camera system 22 at the time that the indication of contact from the sensor 19a was sent” [0048]. Therefore, once the controller receives an indication that the first sensor 19a has made contact (i.e. the probing portion is within the safe zone), the camera system 22 can obtain images of the probing portion 34 to allow the controller to determine the position of the probe. The indication that contact was made cannot be performed without first detecting the medical object within the body. Therefore, under broadest reasonable interpretation, image data can be acquired once the medical object has been detected.
In regard to reading a Quick Response (QR) code and/or Radio-Frequency Identification (RFID) transponder arranged on the medical object, Langlois discloses “It has been disclosed that the instrument marker 96 and the probe marker 42 be used to identify the instrument 16 and the probe 12 
In regard to storing the respective corresponding detection location and detection times for the medical objects in a database, Langlois discloses “The controller 20 may be configured to record the movements of the surgical instrument and the data relating to the safe zone 24 (i.e. the positions of the safe zone defining points 58 throughout the medical procedure). The recording may be made a printed recording or in a more preferred embodiment, the recording may be made as a data written to a database stored on a computer readable medium, such as a flash memory so that the surgical procedure can be played back and reviewed” [0063]. In order to detect motion or movement of the surgical instrument (i.e. the medical object), the location of the medical object has to be detected at a given time. Therefore, since the movements of the surgical instrument (i.e. the medical object) can be recorded by the controller throughout the medical procedure, under broadest reasonable interpretation, this movement data would include the detected location of the medical object at a given detection time. Additionally, since the recording may be written to a database stored on a computer readable medium, under broadest reasonable interpretation, the detection location and detection times for the medical object can be stored in a database such that the data can be accessed later.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Langlois teaches “further comprising: identifying a type, a model, or a material composition of the medical object” [0031, 0043, 0066, 0030].

Furthermore, in regard to identifying a type, a model, or a material composition of the medical object, Langlois discloses “It has been disclosed that the instrument marker 96 and the probe marker 42 be used to identify the instrument 16 and the probe 12 to the controller 20, (i.e. to distinguish each from each other and from any other components sensed by the controller 20)” [0066]. Since these markers can enable the controller 20 to distinguish between the instrument 16 and the probe 12, under broadest reasonable interpretation, the type of medical object being utilized can be identified based on the detected marker. Additionally, Langlois discloses “The probe 12 further includes a probing portion 34 on the interior portion 30 […] the probing portion 34 may have one or more selected properties which may be different from the rest of the interior portion 30 […] For example, the probing portion may be configured to be magnetic […] Alternatively, the probing portion 34 may simple be of the same material as the rest of the interior portion 30” [0030]. Since the probing portion is included in the probe 
Langlois does not teach “automatically controlling the radiation power used for the medical imaging method and/or the contrast medium feed as a function of the identification”.
Neuberger teaches “automatically controlling the radiation power used for the medical imaging method […] as a function of the identification” [0020, 0004, and 0005].
In regard to automatically controlling the radiation power for the medical imaging method as a function of the identification, Neuberger discloses “It is yet another object of the present invention to provide a device and method that automatically adjusts radiation parameters in response to the speed of movement and/or position of a radiation delivery device” [0020]. The radiation parameters in this case, include quantities “such as power or pulse rate” and can be adjusted to “ensure a consistent application of radiation of to provide a means for altering parameters in response to changing treatment conditions” [0004]. Therefore, the method is capable of automatically adjusting (i.e. controlling) radiation parameters (i.e. radiation power). Furthermore, since “a feedback mechanism is employed that feeds information regarding the treatment site to a controlling unit, which can then adjust the power, frequency or other characteristics of the laser to provide optimal effects” [0005], under broadest reasonable interpretation, this automatic control of the radiation power has to be performed when the medical object (i.e. a radiation delivery device) has been identified.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Langlois so as to include the automatic adjustment of the radiation power for the medical imaging method as disclosed in Neuberger in order to control the amount of radiation that the body receives. Once the medical object has reached the predetermined target region it can perform a procedure involving the delivery of radiation to produce a therapeutic 
The combination of Langlois and Neuberger does not teach “automatically controlling […] the contrast medium feed as a function of the identification”.
Tamakoshi teaches “automatically controlling […] the contrast medium feed as a function of the identification” [0018, 0073].
In regard to automatically controlling a contrast medium feed for the medical imaging method, Tamakoshi discloses “in accordance with a first aspect of the present invention, a radiographic imaging apparatus comprising […] an injection device communication unit to perform communication with an injection device which automatically injects a contrast agent” [0018]. Therefore, the imaging apparatus includes an injection device which is capable of injecting a contrast agent. Furthermore, Tamakoshi discloses “The injection drive unit 32 adjusts the injection amount of the contrast agent, injection speed thereof, and the like in accordance with injection conditions inputted from the external device through the injection device communication unit 31” [0073]. Since the injection drive unit 32 adjusts the injection amount of the contrast agent and is in communication with the injection device communication unit which communicated with the injection device such that contrast agent can be adjusted automatically, under broadest reasonable interpretation, the device is capable of automatically adjusting a contrast medium feed (i.e. the amount of contrast agent) for the medical imaging method when the as a function of the identification disclosed in Langlois.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois and Neuberger so as to include the 
In regard to claim 10, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Langlois. Likewise, Langlois teaches “further comprising: automatically generating and emitting a signal when the medical object reaches the predetermined target position, wherein the signal indicates the reaching of the predetermined target position, and wherein the signal is generated and emitted in order to initiate a subsequent act of the method” [0048, Claim 26].
In regard to automatically generating and emitting a signal when a medical object reaches a predetermined target position, Langlois discloses “When the first sensor 19a senses contact with the probing portion 34, the first sensor 19a indicates the occurrence of the contact to the controller 20 (step 212)” […] When the controller 20 receives the indication from the first sensor 19a that contact was made, the controller 20 determines the position of the probing portion 34 of the probe 12 (step 214) based on the one or more images that were received from the camera system 22 at the time that the indication of contact from the sensor 19a was sent” [0048]. Since the “safe zone definition sensor is configured to detect when the probing portion (i.e. of the probe (aka the medical object)) is in contact with the safe zone definition sensor” [Claim 26] and the first sensor 19a provides an indication of this contact to the controller 20, under broadest reasonable interpretation, the first sensor 19a is capable of generating and emitting a signal when a medical object reaches the safe zone (i.e. a predetermined 
In regard to claim 20, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, Langlois does not teach “wherein the automatically adjusting comprises automatically increasing the radiation power or the contrast medium feed”.
Neuberger teaches “wherein the automatically adjusting comprises automatically increasing the radiation power […]” [0020, 0004, 0005, 0031, and 0032].
In regard to automatically adjusting a radiation power for the medical imaging method by automatically increasing the radiation power, Neuberger discloses “It is yet another object of the present invention to provide a device and method that automatically adjusts radiation parameters in response to the speed of movement and/or position of a radiation delivery device” [0020]. The radiation parameters in this case, include quantities “such as power or pulse rate” and can be adjusted to “ensure a consistent application of radiation of to provide a means for altering parameters in response to changing treatment conditions” [0004]. Therefore, the method is capable of automatically adjusting radiation parameters (i.e. radiation power). Furthermore, since “a feedback mechanism is employed that feeds information regarding the treatment site to a controlling unit, which can then adjust the power, frequency or other characteristics of the laser to provide optimal effects” [0005], under broadest reasonable interpretation, this automatic adjustment has to be made when the detected medical object (i.e. a radiation delivery device) has reached the predetermined target position (i.e. the treatment site). Additionally, Neuberger discloses “The means to control determines the proper emitted power based on preselected protocols, and adjusts the radiation power accordingly” [0031] and “there may be a desire to alter the parameters of the energy source based on position of the fiber, the type of blood vessel, or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Langlois so as to include the automatic adjustment of the radiation power for the medical imaging method as disclosed in Neuberger in order to control the amount of radiation that the body receives. Once the medical object has reached the predetermined target region it can perform a procedure involving the delivery of radiation to produce a therapeutic effect such as ablation. Being able to automatically adjust the radiation power supplied to that region would allow for easier control of the radiation treatment of the predetermined target position. Combining the prior art elements according to known techniques would yield the predictable result of controlling the amount of radiation the body receives so as to protect the patient from excessive radiation exposure.
The combination of Langlois and Neuberger does not teach “wherein the automatically adjusting comprises automatically increasing […] the contrast medium feed”.
Tamakoshi teaches “wherein the automatically adjusting comprises automatically increasing […] the contrast medium feed” [0018, 0073, and 0101].
In regard to automatically adjusting comprising automatically increasing the contrast medium feed, Tamakoshi discloses “in accordance with a first aspect of the present invention, a radiographic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois and Neuberger so as to include the automatic adjustment of the contrast medium feed as disclosed in Tamakoshi in order to control the amount of contrast medium within the tissue. When a contrast medium is introduced into tissue, the region to which that contrast medium was introduced is more readily recognizable in images. By automatically adjusting the amount of contrast agent (i.e. medium), the predetermined target region can be more easily visualized. Combining the prior art elements according to known techniques would 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable by Langlois et al. US 20120083652 A1 “Langlois” and further in view of Bharat et al. US 20190021693 A1.
In regard to claim 5, Langlois teaches “A method for tracking a medical object, the method comprising” [Claim 24, Claim 25]; “continuously acquiring image data obtained by a medical imaging method” [0060, 0006]; “acquiring a predetermined target position for the medical object, wherein the predetermined target position is a reference point of an anatomical feature of a patient” [0018]; “automatically detecting the medical object and performing time-resolved tracking of the respective position of the medical object, by an image processing algorithm, to indicate respective positions of the medical object at respective recording times of the image data” [0038, 0056, 0060, 0012, 0031]; “comparing a presently detected respective position of the medical object with the predetermined target position” [0060]; […]; “indicating that the detected medical object has reached the predetermined target position” [0048]; and “storing a plurality of the detected respective positions of the medical object and the respective recording times of the image data associated with the detected respective positions of the medical object in a database” [0063].
In regard to a method for tracking a medical object, Langlois discloses “A method of using a surgical system on a body of a patient, comprising […]” [Claim 24]. Furthermore, Langlois discloses “A method as claimed in claim 24, wherein: […] the method further comprises: (l) providing a tracking system that includes at least one tracking system sensor positionable to track the probe marker during use of the surgical probe and to track the instrument marker during use of the surgical instrument” [Claim 25]. Since the method includes a tracking system sensor to track probe and instrument markers during the use of the surgical probe and the surgical instrument, respectively, the method is capable of tracking a medical object.

In regard to acquiring a predetermined target position for the medical object, Langlois discloses “The method is used to determine the positions of a plurality of points on internal body portions of the patient surrounding a surgical field, in order to determine a safe zone in which a functional element on a surgical instrument can be positioned without causing injury to the patient. The positions of the points may be updated in real time during a medical procedure so that if the internal body portions of the patient move after the safe zone is determined initially, the data relating to the position of the safe zone can be updated in real time” [0018]. In this case, the safe zone constitutes a target position within the 
In regard to automatically detecting the medical object and performing time-resolved tracking, Langlois discloses “When detecting self-movement, the sensor 19 is configured to communicate the amount of self-movement to the controller 20 so that the controller 20 can update the position of the sensor 19 in real time” [0038]. Since the position of the sensor (i.e. the medical object) can be can be updated in real time, under broadest reasonable interpretation, the medical object can be detected automatically by performing time-resolved tracking of the position of the medical object. 
In regard an image processing algorithm to indicate respective positions of the medical object, Langlois discloses “The controller 20 processes the input using a similar algorithm to that used for determining the position of the probing portion 34, to determine the position of the functional element 94 (step 226)” [0056] and “the controller 20 may be programmed to give the user a continuously changing indication of the distance of the functional element 94 from the periphery of the safe zone 24, via sound and/or images” [0060]. Since the controller 20 can process inputs using similar algorithm to determine the position of the probing portion, under broadest reasonable interpretation, the controller 20 includes an image processing algorithm can utilize the image data obtained through time-resolved tracking to detect the respective positions of the medical object.
In regard to respective recording times, Langlois discloses “a system of the present invention “knows” where inside the body the operative portions of the laparoscopic instrument are located at all times” [0012]. Since the position of the laparoscopic instrument (i.e. the medical object) can be located at all times, under broadest reasonable interpretation, the position of the medical object can be determined at respective recording times of the corresponding to the image data. Furthermore, Langlois discloses “During use of the probe 12 it is desired for the controller 20 is able to determine the position 
In regard to comparing a presently detected respective position of the medical object with the predetermined target position, Langlois discloses “With the safe zone 24 thus divided into multiple sub-zones, the controller 20 may be configured to notify the user via sound and/or images on the display 17 whether the functional element 94 is in a relatively safer part of the safe zone 24 (e.g. the safest zone 98) or is in a relatively less safe part of the safe zone 24 (e.g. the danger zone 100). For example, a green bar may be displayed on the display 17 when the functional element 94 is within the safest zone 98, a yellow bar may be displayed on the display 17 when the functional element 94 is within the danger zone 100, and a red bar may be displayed when the functional element 94 is outside of the safe zone 24” [0060]. In order for the controller to notify the user about whether the functional element is within the safe zone (i.e. the medical object is within the predetermined target position), under broadest reasonable interpretation, the presently detected respective position of the medical object had to have been compared to the predetermined target position. Additionally, since the display can provide a green bar when the functional element is within the safest zone 98, a yellow bar when in the functional element is within the danger zone 100 and a red bar when the functional element is outside the safety zone, under broadest reasonable interpretation, the display 17 is capable of acting as a traffic light display to allow the user to visualize a respective present distance of the medical object to the target position. In order to change the color of the bar that is displayed, a predetermined distance threshold value had to have been specified with respect to the safe zone 24 (i.e. the target position).
In regard to indicating that the detected medical object has reached the predetermined target position, Langlois discloses “Using the images from the laparoscope 14 the user guides the probe 12 so that the probing portion 34 contacts a first of the safe zone identification sensors shown at 19a. When 
In regard to storing a plurality of the detected respective positions of the medical object and the respective recording times of the image data associated with the detected respective positions of the medical object in a database, Langlois discloses “The controller 20 may be configured to record the movements of the surgical instrument and the data relating to the safe zone 24 (i.e. the positions of the safe zone defining points 58 throughout the medical procedure). The recording may be made a printed recording, or in a more preferred embodiment, the recording may be made as data written to a database stored on a computer readable medium” [0063]. Additionally, Langlois discloses “in the event that there is a complication during the recovery of the patient, the procedure can be reviewed to ensure 
Langlois does not teach “displaying, by a traffic light display, a respective present distance of the medical object to a predetermined target position, wherein the traffic light display comprises a plurality of display elements of different colors, and wherein, when at least one predetermined distance threshold value is exceeded or fallen below, the traffic light display is automatically switched between one display elements of the plurality of display elements to another display element of the plurality of display elements”.
Bharat teaches “displaying, by a traffic light display, a respective present distance of the medical object to a predetermined target position, wherein the traffic light display comprises a plurality of display elements of different colors, and wherein, when at least one predetermined distance threshold value is exceeded or fallen below, the traffic light display is automatically switched between one display elements of the plurality of display elements to another display element of the plurality of display elements” [0107, 0109].
In regard to displaying, by a traffic light display, a respective present distance of the medical object to a predetermined target position, wherein the traffic light display comprises a plurality of 
In regard to the traffic light display automatically switching between one display elements of the plurality of display elements to another display element of the plurality of display elements, Bharat discloses “First, a yellow LED of innermost ring 1112 in the determined direction may be activated, indicating to the user that the instrument guide 800 needs to be pivoted in that direction. Once the user has pivoted instrument guide 800 by the correct amount as determined by the processor 112, the yellow LED of innermost ring 1112 may be deactivated and a green LED of middle ring 1114 may be activated, indicating that the instrument guide is in the optical orientation as determined by processor 112. If the user overshoots the target and pivots instrument guide 800 too much, then the green LED of middle ring 1114 may be deactivated and a red LED of outermost ring 1116 may be activated, indicating that the user has pivoted instrument guide 800 too much” [0109]. Since the yellow LED may be deactivated and the green LED can be activated when the instrument guide is in the optimal orientation, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Langlois so as to include the traffic light display of Bharat in order to allow the user to be made aware of the position of the medical object within the body. By providing a traffic light display, the user can be provided with a visual indication of the position of the medical object relative to the predetermined target position. With this information in mind, the physician can reposition the medical object within the body so that it arrives at the proper location. Combining the prior art elements according to known techniques would yield the predictable result of notifying the user of the relative position of the medical object within the body.
In regard to claim 13, Langlois teaches “A tracking system for automatic tracking of a medical object, the tracking system comprising:” [0047, Claim 1]; an “image-processing device configured to detect the medical object by processing continuously acquired image data by an image processing algorithm and to perform time-resolved tracking of a position of the medical object to indicate respective positions of the medical object at respective recording times of the image data” [0006, 0060, 0048, 0064]; […]; “wherein the display is further configured to indicate that the detected medical object has reached a predetermined target position and indicate a respective recording time of the image data wen the detected medical object has reached the predetermined target position” [Claim 1, 0048, 0064]; 
In regard to a tracking system for tracking a medical object, Langlois discloses “Instead of incorporating cameras, the tracking system 22 could alternatively incorporate other types of tracking system sensor that is configured to sense the position of the probe marker and the instrument marker” [0047]. Furthermore, Langlois discloses “A surgical system for use on a body of a patient comprising: […] a tracking system that includes at least one tracking system sensor positionable to track the probe marker during use of the surgical probe and to track the instrument marker during use of the surgical instrument” [Claim 1]. Thus the system capable of tracking the surgical probe as well as the surgical instrument by detecting their respective markers.
In regard to an image-processing device configured to detect the medical object by processing continuously acquired image data by an image processing algorithm and perform time-resolve tracking of a position of the medical object, Langlois discloses “in order to track and monitor the relative positions and orientations of the instruments with respect to the protected space, and in order to track a probe used to assist in defining the protected space (i.e. a safe zone) the present invention employs one or more of software, optics, high speed digital imaging, such as visible spectrum or infrared (IR) imaging, 2D or 3D ultra sound, MRI and CAT scan images, visible spectrum or infrared (IR) imaging, photography, electromagnetic sensing, radio frequency (RF) sensing as well as one or more sensors to enable the surgeon, operating room and other medical personnel, including remote medical personnel, to be apprised of the precise positional status of the laparoscopic instruments being used” [0006]. In regard to image data, Langlois also discloses “the controller 20 may be programmed to give the user a continuously changing indication of the distance of the functional element 94 from the periphery of the safe zone 24, via sound and/or images” [0060]. In order to provide this continuously changing indication, 
In regard to the display being further configured to indicate that the detected medical object has reached a predetermined target position, Langlois discloses “a display configured to display the images of the probing portion and of the functional element received by the laparoscope” [Claim 1]. In regard to indicating that the detected medical object has reached the target position, “When the first sensor 19a senses contact with the probing portion 34, the first sensor 19a indicates the occurrence of the contact to the controller 20 (step 212) […] When the controller 20 receives the indication from the first sensor 19a that contact was made, the controller 20 determines the position of the probing portion 34 of the probe 12 (step 214) based on the one or more images that were received from the camera system 22 at the time that the indication of contact from the sensor 19a was sent […] The indication of the contact with the first sensor 19a, in combination with the one or more images from the camera system 22 may be considered input indicating the position of a first point 58a on the internal body portion 36” [0048]. In this case, the controller can receive an indication regarding whether the probing portion 34 of the probe 12 (i.e. the medical object) is in contact with the safe zone (i.e. the target position). Additionally, Langlois discloses “With the safe zone 24 thus divided into multiple sub-zones, the controller 20 may be configured to notify the user via sound and/or images on the display 17 whether the functional element 94 is in a relatively safer part of the safe zone 24 (e.g. the safest zone 98) or is in a relatively less safe part of the safe zone 24 (e.g. the danger zone 100)” [0060]. Since a notification can be provided to the user on the display 17 to indicate whether the functional element is in a relatively safer part of the safe zone 24, under broadest reasonable interpretation, the display 
In regard to the display being further configured to indicate a respective recording time of the image data when the detected medical object has reached the predetermined target position, Langlois discloses “When the controller 20 receives the indication from the first sensor 19a that contact was made, the controller 20 determines the position of the probing portion 34 of the probe 12 (step 214) based on the one or more images that were received from the camera system 22 at the time that the indication of contact from the sensor 19a was sent” [0048]. Since the controller can receive the indication and that the probing portion of the probe 12 has made contact with the first sensor and the determination of the position is based on the one or more images received from the camera system 22 at the time the indication was sent, under broadest reasonable interpretation, these one or more images are associated with a respective recording time of the image data when the detected medical object has reached the predetermined target position. Furthermore, Langlois discloses “The recording of the data and the movements of the instrument can be provided in any suitable format, such as, for example, audio, graphs, 2D graphic, and 3D graphic, or some combination thereof” [0064]. Thus, an indication that the medical object has reached the predetermined target position at a given time can be indicated to the user. 
In regard to a the tracking system being configured to store plurality of the detected respective positions of the medical object and the respective recording times of the image data associated with the detected respective positions in a database, Langlois discloses “The controller 20 may be configured to record the movements of the surgical instrument and the data relating to the safe zone 24 (i.e. the positions of the safe zone defining points 58 throughout the medical procedure). The recording may be made a printed recording, or in a more preferred embodiment, the recording may be made as data 
Langlois does not teach “a display comprising a traffic light display configured to indicate a respective present distance of the medical object to a predetermined target position, wherein the predetermined target position is a reference point of an anatomical feature of a patient, wherein the traffic light display comprises a plurality of display elements of different colors, and wherein, when at least one predetermined distance threshold value is exceeded or fallen below, the traffic light display of the display is configured to automatically switch between one display element of the plurality of display elements to another display element of the plurality of display elements”.
Bharat teaches “a display comprising a traffic light display configured to indicate a respective present distance of the medical object to a predetermined target position, wherein the predetermined target position is a reference point of an anatomical feature of a patient, wherein the traffic light display comprises a plurality of display elements of different colors, and wherein, when at least one predetermined distance threshold value is exceeded or fallen below, the traffic light display of the 
In regard to a display comprising a traffic light display configured to indicate a respective present distance of the medical object to a predetermined target position, wherein the predetermined target position is a reference point of an anatomical target position, wherein the traffic light display comprises a plurality of display elements of different colors, Bharat discloses “The probe of this embodiment further comprises user feedback arrangement enabling the user to orient the interventional device within the instrument guide towards the target location. The upper surface of substrate 210 of acoustic probe 1100, surrounding device insertion port 230, is fitted with three circular concentric rings of light elements (e.g. light emitting diodes (LEDs), which provide a visual feedback to the user) 1100 of different colors. For example, in some embodiments an innermost ring 1112 of LEDs may be yellow, a middle ring 1114 may be green, and an outermost ring 1116 may be red” [0107]. The user feedback arrangement, in this case, allows the interventional device (i.e. medical object) to be guided to a target location (i.e. a predetermined target position) which includes a reference point of an anatomical feature of a patient. In this case, since the concentric rings of light emitting diodes can provide yellow, green and red lights (i.e. via LEDs) to provide visual feedback to the user about the orientation of the interventional device (i.e. the medical object) to be guided towards the target location (i.e. the predetermined target position), under broadest reasonable interpretation, the concentric ring of light elements constitutes a traffic light display that includes a plurality of display elements of different colors and indicates a respective present distance of the medical object to a predetermined target position.
In regard to the traffic light display automatically switching between one display elements of the plurality of display elements to another display element of the plurality of display elements, Bharat discloses “First, a yellow LED of innermost ring 1112 in the determined direction may be activated, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the tracking system of Langlois so as to include the traffic light display of Bharat in order to allow the user to be made aware of the position of the medical object within the body. By providing a traffic light display, the user can be provided with a visual indication of the position of the medical object relative to the predetermined target position. With this information in mind, the physician can reposition the medical object within the body so that it arrives at the proper location. Combining the prior art elements according to known techniques would yield the predictable result of notifying the user of the relative position of the medical object within the body.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois et al. US 20120083652 A1 "Langlois", Neuberger US 20040199151 A1 “Neuberger” and Tamakoshi US 20050228273 A1 “Tamakoshi” as applied to claims 1-4, 8, 10 and 20 above, and further in view of Pagoulatos et al. US 20100121190 A1 “Pagoulatos”.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Langlois teaches “further comprising: identifying the medical object” [0031, 0043].
In regard to identifying the medical object, Langlois discloses that “the probe marker 42 is configured to provide sufficient information to the controller 20 for the controller 20 to be able to determine the position and orientation of the probe marker [42]. By determining the position and orientation of the probe marker [42], the controller can determine the position and orientation of the probe 12 itself and therefore can determine the position of the probing portion 34” [0031]. Additionally, Langlois discloses “the instrument marker 96 is configured to provide sufficient information to the controller 20 for the controller 20 to be able to determine the position and orientation of the instrument 16. By determining the position and orientation of the instrument marker 96, the controller 20 can determine the position and orientation of the surgical instrument 16 itself and therefore can determine the position of the functional element 94” [0043]. In this case, since the probe marker 42 and the instrument marker 96 allow the controller 20 to determine the position and orientation of the probe 12 and the instrument 16, respectively, the markers can be used to identify the medical object (i.e. the probe 12 and/or the instrument 16). Therefore, under broadest reasonable interpretation, the method is capable of identifying a medical object through the use of markers.
The combination of Langlois, Neuberger and Tamakoshi does not teach “automatically adapting at least one parameter of a visualization algorithm, by which the image data is visualized, as a function of the identification in order to improve an image quality of the visualization”.

In regard to automatically adapting at least one parameter of a visualization algorithm, Pagoulatos discloses “embodiments of the invention reduce the complexity of using 4D imaging by implementing semi-automatic or automatic segmentation and tracking algorithms that process 3D data sets or image volumes in near real-time to present to the user with one of more 2D slices that contain the object of objects of interest (e.g., needle, catheter, surgical tool, anatomical target, etc.) as if 2D imaging is used” [0016]. Since automatic segmentation and tracking algorithms can be used to process image volumes of the objects of interest in near real-time, under broadest reasonable interpretation, the automatic segmentation and tracking algorithms constitute a visualization algorithm that can be operated automatically. Furthermore, in regard to adapting at least one parameter, Pagoulatos discloses “User interface 113 may be used to provide user control with respect to multi-dimensional image mode selection, image volume scanning, object tracking selection, depth selection, gain selection, image optimization, patient data entry, image access (e.g., storage, review, playback, etc.), and/or the like” [0035]. Since the user can control the image optimization, under broadest reasonable interpretation, this image optimization inherently involves adapting at least one parameter of the visualization algorithm as a function of the identification of the medical object so as to improve image quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Langlois, Neuberger and Tamakoshi so as to include automatically adapting at least one parameter of a visualization algorithm as disclosed in Pagoulatos in order to enhance the quality of the images of the medical object. By having a high quality image of the medical object within the body, the physician can better understand how the medical object is oriented within the target region. This would enable the physician to assess whether the medical object needs to 
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Langlois. Likewise, Langlois teaches “wherein the identifying of the medical object comprises identifying one or more of a type, a model, or a material composition of the medical object” [0066, 0030].
In regard to identifying a type, model or material composition of the medical object, Langlois discloses “It has been disclosed that the instrument marker 96 and the probe marker 42 be used to identify the instrument 16 and the probe 12 to the controller 20, (i.e. to distinguish each from each other and from any other components sensed by the controller 20)” [0066]. Since these markers can enable the controller 20 to distinguish between the instrument 16 and the probe 12, under broadest reasonable interpretation, the type of medical object being utilized can be identified based on the detected marker. Furthermore, Langlois discloses “The probe 12 further includes a probing portion 34 on the interior portion 30 […] the probing portion 34 may have one or more selected properties which may be different from the rest of the interior portion 30 […] For example, the probing portion may be configured to be magnetic […] Alternatively, the probing portion 34 may simple be of the same material as the rest of the interior portion 30” [0030]. Since the probing portion is included in the probe 12 (i.e. the medical object) and can be configured to be magnetic or of the same material as the interior portion 30, the probing portion has a specific material composition that can, under broadest reasonable interpretation, be used to identify the medical object within the body. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois et al. US 20120083652 A1 "Langlois", Neuberger US 20040199151 A1 “Neuberger” and Tamakoshi US 20050228273 A1 “Tamakoshi” as applied to claims 1-4, 8, 10 and 20 above, and further in view of Kwok et al. US 20170367776 A1 “Kwok”.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Langlois, Neuberger and Tamakoshi does not teach “moving the medical object, by a robot, to the predetermined target position, wherein the robot is controlled as a function of the detected and tracked respective position of the medical object”.
Kwok teaches “moving the medical object, by a robot, to the predetermined target position, wherein the robot is controlled as a function of the detected and tracked respective position of the medical object” [Claim 1, 0013, 0014].
In regard to moving the medical object by a robot to the predetermined target position, Kwok teaches “An MRI-guided robotic instrument placement system comprising: a robot body made of non-ferromagnetic and MR-safe material […] more than one MR-based tracking unit mounted on a tip of the instrument; a processor receiving intra-operative MRI image data, creating a 3-D anatomical roadmap and locating the tracking units relative to anatomical features of a patient in which the instrument is placed” [Claim 1]. Additionally, Kwok discloses “Robotic navigation of the cardiac catheter uses MR-based tracking units” [0013] and that “The present invention incorporates MR-tracking with robotic systems, enabling the real-time positional data of the catheter/instruments to close the control loop of robot navigation” [0014]. Therefore, the robot is capable of moving a medical object (i.e. a catheter/instruments) to “desired target points within a highly dynamic environment, particularly inside the heart chamber” [0007] (i.e. a target position). Since this robotic system utilizes MR-tracking, the robot navigation, under broadest reasonable interpretation, is controlled as a function of real-time positional data of the catheter/instruments (i.e. the detected and tracked position of the medical object).

In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Langlois. Likewise, Langlois teaches “further comprising: depicting the image data having at least one subregion of a patient” [0060].
In regard to depicting the image data having at least one subregion of a patient, Langlois discloses “With the safe zone 24 thus divided into multiple sub-zones, the controller 20 may be configured to notify the user via sound and/or images on the display 17 whether the functional element 94 is in a relatively safer part of the safe zone 24 (e.g. the safest zone 98) or is in a relatively less safe part of the safe zone 24 (e.g. the danger zone 100)” [0060]. Therefore, sub-zones (i.e. subregions) within the patient can be displayed on the display 17. Therefore, under broadest reasonable interpretation, the display can depict image data having at least one subregion of a patient.

Kwok teaches “acquiring an electrocardiogram (ECG) signal from the patient; and controlling the robot as a function of the ECG signal in order to compensate a heart movement of the patient derived from the ECG signal” [0044, Claim 34].
In regard to acquiring an ECG signal, Kwok discloses “The graphical interface can also display the 3-D EAM, electrocardiogram (ECG) and/or other physiological data” [0044]. In order to display an ECG signal, the ECG signal had to have first been acquired from the patient. In regard to controlling the robot as a function of the ECG signal, Kwok discloses “The method of robotically guiding a flexible catheter instrument using MRI data of claim 34 further including the step of using an adaptive kinematic control framework that enhances the targeting accuracy of the catheter tip” [Claim 34]. Since an adaptive kinematic control framework can be applied to the robotically guided flexible catheter and the heart moves during the collection of an ECG signal, under broadest reasonable interpretation the robot would have to be controlled as a function of the ECG signal so as to compensate for the movement of the heart when placing the medical instrument in that region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Langlois so as to include acquiring an ECG signal and controlling a robot as taught in Kwok in order to account for movement within the target region (i.e. the heart) when positioning a medical object. With anatomical structures that are moving within the body require a procedure to be performed, it is important to account for the movement of that structure so as to minimize the possibility of damaging surrounding tissues. The heart expands and contracts during the cardiac cycle and an ECG signal is able to detect this movement of the heart over time. By controlling a robot based on this acquired ECG signal, the medical object can be positioned within the heart at a .
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois et al. US 20120083652 A1 "Langlois", Neuberger US 20040199151 A1 “Neuberger” and Tamakoshi US 20050228273 A1 “Tamakoshi” as applied to claims 1-4, 8, 10 and 20 above and further in view of Yi et al. US 20150098550 A1 “Yi”.
In regard to claim 14, due to its dependent on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Langlois, Neuberger and Tamakoshi does not teach “wherein the continuously acquiring of the image data comprises recording a series of X-ray images, angiography images or tomography images”.
Yi teaches “wherein the continuously acquiring of the image data comprises recording a series of X-ray images, angiography images or tomography images” [0079, 0135, 0174, and 0095].
In regard to recording a series of X-ray images, angiography images or tomography images, Yi discloses “The X-ray detector 120 detects X-rays transmitted through the subject, and converts the detected X-rays into electrical signals to acquire a plurality of frame images about the region of the subject. Here, the frame image refers to each of a plurality of X-ray images acquired according to a frame rate of the X-ray imaging apparatus” [0079]. In this case since the X-ray detector can convert the detected X-rays into electrical signals to acquire a plurality of frame images and the frame images include a plurality of X-ray images, under broadest reasonable interpretation, the X-ray detector can acquire the image data by recording a series of X-ray images.
In regard to continuously acquiring the image data, Yi discloses “As described above, the X-ray imaging apparatus 100 may acquire videos by continuously performing X-ray radiography […]” [0135] and “The X-rays may be continuously radiated” [0174]. In this case, since the X-ray imaging apparatus is capable of continuously performing X-ray radiography and the X-rays can be continuously radiated, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois, Neuberger and Tamakoshi so as to include the continuous acquisition of a series X-ray images as disclosed in Yi in order to allow the physician to observe the position of a medical device throughout a procedure. When performing a procedure within a patient it is important to know where the medical objects are located within the body. X-ray radiograph is one of a finite number of imaging modalities that can be used to observe an object of interest within the body. For example, “in a case in which X-ray imaging apparatus 100 uses angiography, when an instrument such as a guide wire, a catheter, a needle, a balloon, or a stent is inserted into the blood vessel, close observation is required, and therefore the image processing unit 150 may set the instrument as the object of interest” [Yi: 0095]. In this case, the X-ray imaging apparatus is capable of being used to observe the location of an instrument within a blood vessel of the patient. Combining the prior art elements according to known techniques would yield the predictable result of observing the location of the medical object within the body.
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Langlois, Neuberger and Tamakoshi does not teach “wherein the medical object is a catheter, a stent or a medical screw”.
Yi teaches “wherein the medical object is a catheter, a stent or a medical screw” [0095].
In regard to the medical object being a catheter, a stent or a medical screw, Yi discloses “Here, the object of interest is an object that should be continuously observed by a user during X-ray radiography, and may be an instrument used for the subject of an operation part. For example, in a case in which the X-ray imaging apparatus 100 uses angiography, when an instrument such as a guide wire, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois, Neuberger and Tamakoshi so as to include the medical object being a catheter or a stent as disclosed in Yi in order to track the position of these medical objects within the body of the patient. Catheters and stents are often utilized in medical procedures in which a stenosis or occlusion exists within a blood vessel. In order to ensure that these instruments are guided to the correct position, it is important to continuously monitor their location within the body as they are being directed to the target location. Combining the prior art elements according to known techniques would produce the predictable result of locating these medical objects within the body as a procedure is being performed.
In regard to claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Langlois, Neuberger and Tamakoshi does not teach “wherein the medical object is a catheter, and wherein the predetermined target position is a stenosis”.
Yi teaches “wherein the medical object is a catheter, and wherein the predetermined target position is a stenosis” [0102, 0095].
In regard to the medical object being a catheter, Yi discloses “Although not shown, while a catheter is inserted in order to inject a contrast medium into the blood vessel, the catheter of an end portion of the catheter may be the object of interest” [0102]. Furthermore, Yi discloses “For example, in a case in which the X-ray imaging apparatus 100 uses angiography, when an instrument such as a guide 
In regard to the predetermined target region being a stenosis, Yi discloses “In addition, the image processing unit 150 may set an operation part such as stenosis, aneurysm, a cancerous region, of the like as the object of interest” [0095]. In this case, since the operation part can be a stenosis and the image processing unit 150 can set a stenosis as the object of interest, under broadest reasonable interpretation the predetermined target region can be a stenosis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois, Neuberger and Tamakoshi so as to include the medical object being a catheter and the predetermined target region be a stenosis as disclosed in Yi in order to position a catheter in an occluded blood vessel. When a stenosis exists in a blood vessel this reduces or eliminates the flow of blood through the vessel which can lead to strokes and other complications. By having the predetermined target region be a stenosis, the medical object can be positioned within that area to cause the stenosis to be opened or removed. Combining the prior art elements according to known techniques would yield the predictable result of observing a medical object as it is moved to a stenosis.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois et al. US 20120083652 A1 "Langlois", Neuberger US 20040199151 A1 “Neuberger” and Tamakoshi US 20050228273 A1 “Tamakoshi” as applied to claims 1-4, 8, 10 and 20 above and further in view of Park US 20180098820 A1 “Park”.
In regard to claim 17, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Langlois, Neuberger and Tamakoshi do not teach “wherein the acquiring of the predetermined target position comprises receiving at least one target mark from a physician indicating an ideal position for the medical object”.
Park teaches “wherein the acquiring of the predetermined target position comprises receiving at least one target mark from a physician indicating an ideal position for the medical object” [0066, 0111].
In regard to acquiring a predetermined target position by receiving at least one target mark from a physician indicating an ideal position for the medical object, Park discloses “In one example, a user of system 800 may identify a biological feature within a radiological image, wherein said image may be a real-time digital image produced by computer 802 from data received from detector 816. For example, a user may identify a one or more passageways (blood vessels) and/or one or more objects within passage ways (blood clots), among others” [0066]. Therefore, the user (i.e. physician) can identify one or more passageways and/or one of more objects within passage ways (i.e. blood clots) to which a treatment can be provided by a medical object. Furthermore, in regard to a target mark from the physician indicating an ideal position for a medical object, Park discloses “In another example, the target location of the identified biological feature may be manually identified by noting a position of a target location relative to one or more of the positioning markers of the sizing device in addition to the target element serving as a guide for which location of one of more features or portions thereof are suitable for receiving the medical device” [0111]. In this case, since the target location can be identified manually by noting a position of the target position, under broadest reasonable interpretation, the physician input at least one target mark (i.e. corresponding to the position of the target location). Furthermore, since the target elements represents a guide that is suitable to receive the medical device, under broadest reasonable interpretation, the notation of the target location constitutes a target mark that indicates an ideal position for the medical object.

In regard to claim 18, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Langlois, Neuberger and Tamakoshi does not teach “wherein the acquiring of the predetermined target position comprises an automatic analysis by an image processing algorithm to determine an ideal position”.
Park teaches “wherein the acquiring of the predetermined target position comprises an automatic analysis by an image processing algorithm to determine an ideal position” [0111].
In regard to acquiring of the predetermined target position comprising an automatic analysis by an image processing algorithm to determine an ideal position, Park discloses “In one example, the target location of the identified biological feature may be calculated by a processor, such as connected to computer 802, and may be communicated to a user as a computer-generated graphical overlay on a radiological image output from, in one example, the user interface 820” [0111]. In this case, since the target location can be calculated by a processor, under broadest reasonable interpretation, the processor can carry out an automatic analysis by an image processing algorithm to determine an ideal position to which a medical object can be introduced.
It would have been obvious to modify the combination of Langlois, Neuberger and Tamakoshi so as to include automatic analysis by an image processing algorithm to determine an ideal position as .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Langlois et al. US 20120083652 A1 "Langlois", Neuberger US 20040199151 A1 “Neuberger”, Tamakoshi US 20050228273 A1 “Tamakoshi” and Park US 20180098820 A1 “Park” as applied to claims 17-18 above and further in view of Sun et al. US 20130226277 A1 and Theron US 5423742 A “Theron”.
In regard to claim 19, due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said, the combination of Langlois, Neuberger, Tamakoshi and Park does not teach “wherein the automatic analysis comprises determining a length of a stenosis and calculating a midpoint of the stenosis as the ideal position”.
Sun teaches “[…] determining a length of a stenosis […]” [0142].
In regard to the automatic analysis comprising determining a length of a stenosis and calculating a midpoint of the stenosis at the ideal position, Sun discloses “Urografin angiography is performed to determine the stenosis position, the length and diameter of stenosis segment with the purpose of selecting suitable stent” [0142]. In this case, since the urografin angiography can be performed to determine the length of the stenosis segment, under broadest reasonable interpretation, the automatic analysis performed by the processor of Park can be adapted to utilize the urografin angiography method to determine the length of the stenosis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois, Neuberger, Tamakoshi and Park so as to 
The combination of Langlois, Neuberger, Tamakoshi, Park and Sun does not teach “calculating a midpoint of the stenosis as the ideal position”.
Theron teaches “calculating a midpoint of the stenosis as the ideal position” [Column 3, Lines 11-13].
In regard to calculating a midpoint of the stenosis as the ideal position, Theron discloses “The dilation catheter 6 is then pushed over the occlusion catheter 7, and the balloon 6b is placed in the middle of the stenosis” [Column 3, Lines 11-13]. To be able to position the balloon 6b in the middle of the stenosis to increase the diameter of the blood vessel, under broadest reasonable interpretation, the midpoint of the stenosis had to have been calculated as the ideal position in which to place the balloon 6b (i.e. the medical object). Thus, the automatic analysis performed by the processor or Park can be modified so as to calculate a midpoint (i.e. middle) of the stenosis to be the ideal position in which to place a medical object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois, Neuberger, Tamakoshi, Park and Sun so as to include calculating a midpoint of the stenosis as the ideal position as disclosed in Theron in order to position a medical object within a vessel at a position within the stenosed region of the vessel. If a medical device, such as a catheter or balloon was positioned at either end of a stenosis, the treatment of that area might not be ideal. By positioning the medical object at the midpoint of the stenosis, the treatment can be more accurately targeted. Combining the prior art elements according to known .
Response to Arguments
Applicant’s arguments, see Remarks page 9, filed 02/12/2021, with respect to interpretation of claim 13 under 35 U.S.C. 112(f) have been fully considered and are persuasive given the applicant’s removal of the term “acquisition apparatus”. The interpretation of claim 13 under 35 U.S.C. 112(f) in the final rejection of 12/15/2020 has been withdrawn. 
Applicant’s arguments, see Remarks page-11, filed 11/16/2020, with respect to the rejection of claim 13 under 35 U.S.C 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive given that the applicant has removed the term “acquisition apparatus” from the claim language to so as to avoid the claim being interpreted under 35 U.S.C. 112(f). The rejection of claim 13 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) in the final rejection of 12/15/2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 11-13, filed 11/16/2020, with respect to the rejection of claims 1-13 under 35 U.S.C. 102(a)(2) have been fully considered however, the examiner finds them only partially persuasive.
In regard to claim 1, the examiner acknowledges that the primary reference of Langlois does not teach “automatically adjusting a radiation power or a contrast medium feed for the medical imaging method when the detected medical object has reached the predetermined target position”. The examiner maintains that the recitation of “a radiation power or a contrast medium feed”, means that a prior art reference need only read on one of these entities and still read on the claim. In spite of this disagreement, given that the primary reference of Langlois does not teach this feature, the 35 U.S.C. 102(a)(2) rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Neuberger US 20040199151 A1 “Neuberger” and Tamakoshi US 20050228273 A1 “Tamakoshi” as stated in the 35 U.S.C. 103 section above.  
In regard to claim 5, the examiner acknowledges that the claim has been amended into independent form and that there is adequate support for the claim in paragraphs [0007], [0022], [0023] and [0060] of the specification. The examiner acknowledges that the primary reference of Langlois does not necessarily teach displaying by a traffic light display, wherein the traffic light display comprises a plurality of display elements of different colors. Therefore, the rejection has been withdrawn. However, upon further consideration a new ground(s) of rejection is made in view of Bharat et al. US 20190021693 A1 as stated in the 35 U.S.C. 103 section above.
In regard to claim 13, the examiner respectfully refers the applicant to the explanation for claim 5 written above.
The examiner acknowledges that claims 14-20 have been added and respectfully refers the applicant to the 35 U.S.C. 103 rejection section with respect to these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Boese et al. US 20070248262 A1;
Averbuch US 20160302747 A1 “Averbuch”;
Meyer US 20140369465 A1 “Meyer”.
Boese et al. is pertinent to the applicant’s disclosure because it involves reading ECG information from a patient [Claim 26].
Averbuch is pertinent to the applicant’s disclosure because it includes “combining the method of the present invention with a Cone Beam CT device allows for greater navigation accuracy, automatic fluoroscopic pose control, radiation dose reduction, etc.” [0066].
Meyer is pertinent to the applicant’s disclosure because it involves “A semi-automatic or automatic method in accordance with the invention, for graphical assistance in an interventional 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793           

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793